                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

JOSEPH G. ALBE                                        CIVIL ACTION

VERSUS                                                NO. 18-5389

ROBERT A. LENTER, ET AL.                              SECTION “R” (4)


                          ORDER AND REASONS

      Before the Court are (1) the defendants’ motion to dismiss, and (2) the

parties’ supplemental briefs regarding whether the Court has jurisdiction

over this action. Because the Court finds that plaintiff’s complaint satisfies

the amount-in-controversy requirement, it concludes it has diversity

jurisdiction. Having established its jurisdiction, the Court also denies in part

and grants in part defendants’ motion to dismiss for failure to state a claim

upon which relief can be granted. Defendants’ motion to dismiss is granted

with respect to plaintiff’s claim for bad faith breach of contract, but is denied

as to all other claims.
I.    BACKGROUND

      This lawsuit arises out of a contract dispute between two law partners. 1

Plaintiff Joseph G. Albe alleges that he practiced law for over twenty years

with defendant Robert A. Lenter.2 Plaintiff alleges that he and Lenter

entered into oral and written agreements concerning their joint legal

representation of clients.3 Under these alleged agreements, Lenter would

pay all litigation costs, plaintiff would perform the majority of the legal work,

and they would split all of the attorney fees evenly. 4 Lenter allegedly failed

to pay plaintiff money he is owed under the terms of these agreements.5

Plaintiff specifically alleges that Lenter collected fees for two cases that

settled in October 2017 and January 2018, but failed to pay plaintiff his half,

which allegedly amounted to $70,000.6 On May 29, 2018, plaintiff filed this

lawsuit in federal court against Lenter and defendant Hurt on the Job?

Robert A. Lenter, Attorneys at Law, LLC.7 Plaintiff seeks to recover the

amount owed under the contracts, damages for mental pain and anguish,


1     R. Doc. 3 at 1 ¶ 1.
2     Id. at 1 ¶ 1, 2 ¶ 3.
3     Id. at 2 ¶ 3.
4     Id. ¶ 4.
5     Id.
6     Id. at 2-3 ¶¶ 5-8, 3-4 ¶¶ 9-11, 5 ¶ 14.
7     Id. at 2 ¶ 2.
                                         2
attorney fees, and his costs and expenses for bringing this action. 8 Plaintiff

contends that the total sum of his damages is $100,000. 9

      On August 2, 2018, defendants moved to dismiss the complaint. 10

Defendants contended that there is not complete diversity of citizenship

between the parties, which deprives the Court of jurisdiction over plaintiff’s

complaint. Defendants also asserted that plaintiff’s complaint should be

dismissed under Federal Rule of Civil Procedure 12(b)(6), because plaintiff

has not provided enough factual support for his claims.11 On December 3,

2018, the Court held that there was diversity of citizenship between the

parties. 12 But the Court ordered the parties to file supplemental briefs

addressing whether the amount-in-controversy requirement has been met to

grant the Court diversity jurisdiction. 13 Because the Court’s jurisdiction over

the action was uncertain, it did not rule on defendants’ motion to dismiss for




8     Id. at 5 ¶ 14.
9     Id. ¶ 16.
10    R. Doc. 12.
11    See id.
12    R. Doc. 16 at 6-8.
13    Id. at 10-11.
                                       3
failure to state a claim. 14 The parties have now filed their supplemental

briefs.15



II.   LEGAL STANDARD

      A.    Diversity Jurisdiction

      Federal courts are courts of limited jurisdiction and possess power over

only those cases authorized by the United States Constitution and federal

statutes. Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996). Two possibilities

for jurisdiction exist: federal question jurisdiction under 28 U.S.C. § 1331 and

diversity jurisdiction under 28 U.S.C. § 1332. Diversity jurisdiction exists

only when there is complete diversity of citizenship, and the amount in

controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. §

1332(a). The amount in controversy must be either facially apparent or

established by a preponderance of the evidence. Felton v. Greyhound Lines,

Inc., 324 F.3d 771, 773 (5th Cir. 2003).

        If a district court lacks jurisdiction over the subject matter of a

plaintiff’s claims, it must dismiss the case. See Fed. R. Civ. P. 12(b)(1). The




14    Id. at 11.
15    See R. Doc. 17; R. Doc. 18.
                                       4
lack of subject matter jurisdiction may be raised at any time during the

pendency of the case by any party or by the court. See Kontrick v. Ryan, 540

U.S. 443, 456 (2004) (“A litigant generally may raise a court’s lack of subject-

matter jurisdiction at any time in the same civil action, even initially at the

highest appellate instance.”); McDonal v. Abbott Labs., 408 F.3d 177, 182

n.5 (5th Cir. 2005) (“[A]ny federal court may raise subject matter jurisdiction

sua sponte.”). “The citizenship of a party at the commencement of the action

is controlling for purposes of determining diversity jurisdiction and

subsequent actions do not affect the court’s jurisdiction.” Aetna Cas. & Sur.

Co. v. Hillman, 796 F.2d 770, 776 (5th Cir. 1986) (citing Oliney v. Gardner,

771 F.2d 856, 858 (5th Cir. 1985)) (emphasis in original).

      In ruling on a Rule 12(b)(1) motion to dismiss, the court may rely on

(1) the complaint alone, presuming the allegations to be true, (2) the

complaint supplemented by undisputed facts, or (3) the complaint

supplemented by undisputed facts and by the court’s resolution of disputed

facts. Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424

(5th Cir. 2001) (citing Barrera-Montenegro v. United States, 74 F.3d 657,

659 (5th Cir. 1996)). When examining a factual challenge to subject matter

jurisdiction that does not implicate the merits of the plaintiff’s cause of


                                       5
action, the district court has substantial authority “to weigh the evidence and

satisfy itself as to the existence of its power to hear the case.” Arena v.

Graybar Elec. Co., 669 F.3d 214, 223 (5th Cir. 2012).

      B.    Federal Rule of Civil Procedure 12(b)(6)

      To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible when the plaintiff pleads facts that allow the court to “draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. A court must accept all well-pleaded facts as true and must draw

all reasonable inferences in favor of the plaintiff. See Lormand v. US

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the plaintiff’s claim is true. Iqbal, 556 U.S. at 678. It need

not contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id.

In other words, the face of the complaint must contain enough factual matter

to raise a reasonable expectation that discovery will reveal relevant evidence


                                       6
of each element of the plaintiff’s claim. Lormand, 565 F.3d at 257. The claim

must be dismissed if there are insufficient factual allegations to raise a right

to relief above the speculative level, Twombly, 550 U.S. at 555, or if it is

apparent from the face of the complaint that there is an insuperable bar to

relief, Jones v. Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      A.    Diversity Jurisdiction

      The Court previously ordered the parties to brief the issue of whether

plaintiff has satisfied the amount-in-controversy requirement for diversity

jurisdiction—$75,000—because plaintiff concedes that he is owed only

$70,000 under the relevant contracts. 16 Because in his complaint plaintiff

claimed a total amount of damages in excess of $75,000, the plaintiff satisfies

the amount-in-controversy requirement unless “from the face of the

pleadings, it is apparent, to a legal certainty, that the plaintiff cannot recover

the amount claimed.” See St. Paul Mercury Indem. Co. v. Red Cab Co., 303

U.S. 283, 288 (1938). The Court noted that plaintiff’s claim for mental pain

and anguish damages and attorney fees may not be available for his breach


16    R. Doc. 16 at 8.
                                        7
of contract claim. 17 There was thus a possibility that plaintiff would be

unable to satisfy the amount-in-controversy requirement.

      Plaintiff argues in his supplemental brief that in addition to his breach

of contract claim, his complaint contains a claim for conversion, under which

he may recover general damages under Louisiana law.18 Plaintiff states in

his complaint that his action is for “bad faith breach of contract and

[conversion]19 of attorney fees.”20 Plaintiff later states in his complaint that

Lenter’s actions “constitute a breach of contract under Louisiana Civil Code

Article 1994 and/or bad faith breach of contract under Louisiana Civil Code

Article 1997, for his conversion of attorney fees rightfully belonging to

[plaintiff].”21

      Plaintiff has adequately alleged a claim for conversion. See Aymond v.

State, Dep’t of Revenue & Taxation, 672 So. 2d 273, 275 (La. App. 1 Cir. 1996)

(“Conversion is an intentional tort and consists of an act in derogation of the




17    Id. at 9-10.
18    R. Doc. 18 at 1-2.
19    The complaint uses the word “conversation” rather than “conversion.”
But viewing this paragraph and the complaint as a whole, it is clear that this
was simply a typographical error, and that plaintiff intended to use the term
“conversion.”
20    R. Doc. 3 at 1 ¶ 1.
21    Id. at 4 ¶ 12.
                                     8
plaintiff’s possessory rights.”). Under Louisiana law, plaintiff is entitled to

recover general damages for a claim of conversion. See Fenner v. Schley, 246

So. 3d 770, 773 (La. App. 2 Cir. 2018) (noting that “[the] measure of damages

for wrongful conversion is the return of the property,” but that “[g]eneral

damages may also be awarded when appropriate”) (citing Quealy v. Paine,

Webber, Jackson & Curtis, Inc., 475 So. 2d 756 (La. 1985)). Because this

claim permits recovery of more than the amount allegedly owed under the

contracts, there is no “legal certainty” that plaintiff will not be able to recover

more than the amount-in-controversy requirement. The Court therefore has

diversity jurisdiction over plaintiff’s claims.

      B.    Motion to Dismiss for Failure to State a Claim

      Because the Court has established its jurisdiction over the action, it will

now consider defendants’ motion to dismiss under Rule 12(b)(6). Plaintiff’s

complaint contains four causes of action: (1) breach of contract, (2) bad faith

breach of contract, (3) conversion, and (4) detrimental reliance. 22

Defendants argue that plaintiff’s complaint should be dismissed because

plaintiff has failed to meet the pleading standard set by Iqbal and




22    Id.
                                        9
Twombly.23 The Court finds that plaintiff has met this pleading standard for

his breach of contract, conversion, and detrimental reliance claims, but has

failed to adequately allege his claim for bad faith breach of contract.

             1.    Breach of Contract and Bad Faith Breach of Contract

      Under Louisiana law, which governs this diversity action, “a contract

is an agreement by two or more parties whereby obligations are created,

modified, or extinguished.” La. Civ. Code art. 1906. Plaintiff alleges in his

complaint that he and Lenter entered into “oral and written agreements” to

split evenly all attorney fees they received. 24 Plaintiff specifically alleges two

instances in which Lenter received payments from clients but did not pay

plaintiff his share of the proceeds. 25 Although plaintiff has not included in

his complaint the exact terms of the parties’ agreements, he has articulated

the obligations the parties allegedly owed one another, and the way in which

defendants breached those obligations. Plaintiff has therefore provided

“sufficient factual matter . . . to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678; cf. 2002 JBO Trust No. 1 v. Royal Bank of

Can., No. 12-1344, 2013 WL 871537, at *9 (E.D. La. Mar. 8, 2013) (dismissing


23    R. Doc. 12-2 at 2-3.
24    R. Doc. 3 at 2 ¶ 3.
25    Id. at 2-4 ¶¶ 5-11.
                                         10
breach of contract allegation when plaintiff failed to plead “facts that would

allow the [c]ourt to assess the obligations imposed on defendants by the

contract and to determine whether” the defendants breached the contract

terms).

      But plaintiff does not provide sufficient factual matter to state a claim

for bad faith breach of contract.      Bad faith requires that the obligor

“intentionally and maliciously fail[] to perform his obligation.” La. Civ. Code

art. 1997, Revision Comment (b). Bad faith is not “mere bad judgment or

negligence[;] it implies the conscious doing of a wrong for dishonest or

morally questionable motives.” Volentine v. Raeford Farms of La., LLC, 201

So. 3d 325, 338 (La. App. 2 Cir. 2016). While plaintiff alleges that Lenter

intentionally breached their agreements, he does not allege that the breach

was malicious, i.e., that Lenter intended to harm him or had some other

“dishonest or morally questionable motive[].” Id. Plaintiff’s bad faith breach

of contract claim is therefore dismissed. See Hi-Tech Elec., Inc. of Del. v.

T&B Constr. & Elec. Servs., Inc., No. 15-3034, 2018 WL 2268168, at *7 (E.D.

La. May 17, 2018) (dismissing bad faith breach of contract claim when the

plaintiff alleged the defendant intentionally breached an agreement and

misrepresented the reasons for doing so, but did not allege that the


                                      11
defendant had any malicious or morally questionable motives); cf. Volentine,

201 So. 3d at 348 (affirming trial court’s finding of bad faith breach when

evidence suggested defendant “singled [the plaintiff] out,” was “angry with

him, and pursued a pattern of wrongdoing against” him).

            2.    Conversion

      Conversion is a cause of action for “any wrongful exercise or

assumption of authority over another’s goods.” Duhon v. Briley, 117 So. 3d

253, 261 (La. App. 4 Cir. 2013). Conversion is frequently discussed in

connection with movable property or other chattel. See, e.g., Dual Drilling

Co. v. Mills Equip. Invs., Inc., 721 So. 2d 853, 857 (La. 1998) (listing seven

instances in which an unlawful conversion is committed). But Louisiana

courts have recognized that money allegedly owed to a plaintiff pursuant to

a contract is a type of property interest that can serve as the basis for a

conversion claim. See, e.g., La. Health Care Grp., Inc. v. Allegiance Health

Mgmt., Inc., 32 So. 3d 1138, 1142-43 (La. App. 3 Cir. 2010). Conversion is

an intentional tort, but the intent required “is not necessarily that of

conscious wrongdoing.” La. State Bar Ass’n v. Hinrichs, 486 So. 2d 116, 121

(La. 1986). “It is rather an intent to exercise a dominion or control over the

goods which is in fact inconsistent with the plaintiff’s rights.” Id. (noting that


                                       12
“mistake of law or fact is no defense”). To prevail on a conversion claim

under Louisiana law, plaintiff need only prove that (1) he owned or had the

right to possess funds that were misused by Lenter; (2) the misuse was

inconsistent with plaintiff’s right of ownership; and (3) the misuse

constituted a wrongful taking of the funds. Chrysler Credit Corp. v. Perry

Chrysler Plymouth, Inc., 783 F.2d 480, 484 (5th Cir. 1986).

      Plaintiff alleges that he and Lenter had an agreement whereby plaintiff

would receive a share of the proceeds for their legal work, and that Lenter

has refused to relinquish plaintiff’s share of certain funds. Plaintiff has

therefore stated sufficient facts to maintain his claim for conversion. See La.

Health Care Grp., Inc., 32 So. 3d at 1142-43.

            3.     Detrimental Reliance

      Finally, plaintiff includes an alternative claim for detrimental

reliance. 26 The elements of detrimental reliance under Louisiana law are “(1)

a representation by conduct or word; (2) justifiable reliance; and (3) a change

in position to one’s detriment because of the reliance.” Suire v. Lafayette

City-Par. Consol. Gov’t, 907 So. 2d 37, 59 (La. 2005). Plaintiff alleges that

he relied upon Lenter’s promises to split their attorney fees evenly, and that


26    Id. at 4 ¶ 12.
                                      13
this reliance was justified given their prior working relationship.27 Plaintiff

further alleges that in reliance on this promise he agreed to undertake the

legal work with Lenter, for which he was never paid.28 Plaintiff has therefore

pleaded each of the elements of his claim. See Cal. First Nat’l Bank v. Boh

Bros. Constr. Co., LLC, No. 16-2699, 2018 WL 321709, at *4 (E.D. La. Jan.

8, 2018) (denying motion to dismiss detrimental reliance claim when

plaintiff alleged it performed additional work in reliance on defendant’s

representation that it would pay plaintiff’s invoices, but defendant broke that

promise).



IV.   CONCLUSION

      For the reasons stated above, defendants’ motion to dismiss the

complaint is DENIED IN PART and GRANTED IN PART. Plaintiff’s claim

for bad faith breach of contract is DISMISSED.


            New Orleans, Louisiana, this ___
                                         3rd day of January, 2019.

                 _______________________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE


27    Id.
28    Id. at 2 ¶ 4; 4 ¶ 12.
                                      14
